     Case 5:18-cv-01005-JGB-KK Document 77 Filed 12/26/19 Page 1 of 2 Page ID #:3391



      JOSEPH H. HUNT
1     Assistant Attorney General
2     DAVID M. MORRELL
      Deputy Assistant Attorney General
3     GUSTAV W. EYLER
      Director
4     Consumer Protection Branch
      NATALIE N. SANDERS
5     Trial Attorney
6            Consumer Protection Branch
             U.S. Department of Justice
7                  450 5th Street, NW, Suite 6400-South
                   Washington, D.C. 20530
8                  Telephone: (202) 598-2208
9                  Facsimile: (202) 514-8742
                   E-mail: Natalie.N.Sanders@usdoj.gov
10    Attorneys for Plaintiff
      UNITED STATES OF AMERICA
11
12                            UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                   EASTERN DIVISION
15
      UNITED STATES OF AMERICA,               No. 5:18-CV-01005-JBG-KKx
16
                 Plaintiff,
17                                            Hon. Jesus G. Bernal
                        v.                    Riverside, Courtroom 1
18
   CALIFORNIA STEM CELL
19 TREATMENT CENTER, INC.,                    ORDER REGARDING JOINT
   et al.                                     STIPULATION REGARDING FURTHER
20                                            PRE-TRIAL AND TRIAL DEADLINES
21         Defendants.
22                                            Summ. J. Hearing: Jan. 13, 2020
23                                            Current Pre-trial Conference: Jan 27, 2020
24                                            Current Trial Date: Feb. 11, 2020
25
26
27
28
Case 5:18-cv-01005-JGB-KK Document 77 Filed 12/26/19 Page 2 of 2 Page ID #:3392




1                                             ORDER
2          Having reviewed the above-referenced Joint Stipulation and Proposed Order, and
3    for good cause shown, IT IS HEREBY ORDERED:
4          All further pre-trial and trial deadlines are stayed pending resolution of Plaintiff’s
5    motion for summary judgment. Within 14 days of the issuance of the Court’s ruling on
6    Plaintiff’s motion for summary judgment, the parties shall file with the Court, if
7    necessary, a proposed schedule for any further hearings, to include the pre-trial
8    conference and trial. Should a trial be necessary, the parties will propose a trial date
9    approximately 60 days after the Court’s summary judgment ruling, and the deadlines
10   for pre-trial filings shall be as set out in the Court’s Civil Trial Scheduling Order (Dkt.
11   No. 30).
12
13         IT IS SO ORDERED.
14
     Dated: December 26, 2019
15
16                                                  HON. JESUS G. BERNAL
                                                    United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
